DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed July 19, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1-3, 10, and 11 are amended.  Claims 18, 19, and 24 are currently withdrawn from consideration and therefore Claims 1-17 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
Regarding the Section 112 rejections made to Claims 1-17, Examiner hereby withdraws this rejection based upon Applicant’s comments.  Examiner would like to thank Applicant for the well-presented explanation on the record, which were useful in the examination process.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (U.S. Patent Publ’n No. 2011/0197868).
Regarding Claim 1, Engel discloses a two-stroke engine (see Title, Abstract) with a piston (5) that includes a piston top (43), a mantle surface (36), a stratified scavenging channel (23) in the mantle surface (36), and a weight reduction space (29) arranged between the piston top (43) and the stratified scavenging channel (23).  Engel discloses that weight reduction space (29) has a first axial extent (see Figure 6) in a direction parallel to a center axis (35) of the piston at the mantle surface (36) and a second axial extent (that of the complete piston interior (57), see Figure 7) in a direction parallel to axis (35) of the piston radially inside the mantle surface, and wherein the second axial extent is greater than the first axial extent (see Figures 6 and 7).
Regarding Claims 2 and 3, while it is appreciated that the figures of Engel are not to scale, Figures 5-7 would provide a teaching to one of ordinary skill in the art to provide the second axial extent being greater than the first axial extent according to the recitations of Claims 2 and 3.
Regarding Claim 4, Engel discloses that the weight reduction space (29) comprises a first uppermost delimiting surface at the mantle surface (opening of (29) in piston outer surface) and a second upper delimiting surface (piston interior (57)) radially inside the mantle surface, and wherein the second upper delimiting surface is arranged closer to the piston top than the first uppermost delimiting surface (see Figures 5-7).
Regarding Claim 5, Engel discloses that piston (1) comprises a first piston ring recess in the mantle surface (see Figure 6, which illustrates a piston ring groove at the top of the piston), and wherein the weight reduction space (29) extends radially inside the first piston ring recess (that of the complete piston interior (57)).
Regarding Claim 7, Engel discloses that weight reduction space (29) comprises a first lowermost delimiting surface at the mantle surface (see Figure 5) and a second lower delimiting surface radially inside the mantle surface (that of the complete piston interior (57), lower surface being bottom of piston), and wherein the second lower delimiting surface is arranged further from the piston top than the first lowermost delimiting surface (see Figures 5-7).
Regarding Claim 8, Engel discloses that weight reduction space (29) extends radially inside the stratified scavenging channel (23) (that of the complete piston interior (57), see Figures 5-7).
Regarding Claim 9, while it is appreciated that the figures of Engel are not to scale, Figures 5-7 would provide a teaching to one of ordinary skill in the art to provide the radial extent of the weight reduction space being at least 15% a radius of the piston according to the recitation of Claim 9.
Regarding Claim 10, Engel discloses that weight reduction space (29) has a first tangential extent at the mantle surface (see Figure 7) and a second tangential extent radially inside the mantle surface (that of the complete piston interior (57), see Figure 7), and wherein the second tangential extent is greater than the first tangential extent (see Figure 7).
Regarding Claim 11, while it is appreciated that the figures of Engel are not to scale, Figure 7 would provide a teaching to one of ordinary skill in the art to provide the second tangential extent being at least 5% greater than the first tangential extent according to the recitation of Claim 11.
Regarding Claim 12, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Engel which is capable of being used in the intended manner, i.e., configuring the weight reduction space to be isolated from interconnecting any gas transferring channels.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Engel meets the limitations of the claim.  Moreover, no structure of Engel prevents the recited operation. 
Regarding Claim 13, Engel discloses that piston (1) includes a second stratified scavenging channel (second instance of (23) in Figure 8) in the mantle surface, and a second weight reduction space (second instance of (29) in Figure 8) arranged between the piston top and the second stratified scavenging channel (see Figure 8).
Regarding Claim 14, Engel discloses that the weight reduction space (29) is arranged on a first side of a plane (31) extending along a center axis of the piston (1), and wherein the second weight reduction space (29) is arranged on a second side of the plane (31) (see Figure 7).
Regarding Claim 15, Engel discloses that the second weight reduction space (e.g., top instance of (29)) has a substantially identical but mirrored shape as the weight reduction space ((e.g., bottom instance of (29), see Figure 7).
Regarding Claims 16 and 17, Engel discloses a two-stroke engine (1) having the piston (5) (see Abstract), wherein a hand-held tool (see paragraph [0003]) having the two-stroke engine (1).

Response to Arguments
Applicant’s arguments (see Amendment filed July 19, 2022) with respect to the rejection(s) of Claim(s) 1 under Section 102 have been fully considered but they are not persuasive.  
Specifically, in responding to Examiner citing Figure 7 of Engel to illustrate the second axial extent, Applicant asserts that Figure 7 does not provide the necessary context or perspective to assert with absolute certainty that the piston interior 57 extends a larger distance in the axial direction than the weight reduction opening 29 does (see Amendment, page 8, first paragraph).  
Examiner submits that particular Figures, paragraphs or columns, and line numbers in the references are cited and applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. Herein, referring to the teachings of Engel as a whole, namely Figures 6 and 7, the second axial extent, that of the complete piston interior (shown as (57) in Figure 7, while not designated in Figure 6 still exists therein) is shown as greater than the first axial extent of the weight reduction space when considering the reference as a whole.  Note, Examiner did cite both Figures 6 and 7 previously (see Detailed Action of May 12, 2022, paragraph 10, last sentence).
It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
Further, Applicant’s arguments (see Amendment, pages 8-9) with respect to the rejection of Claim 6 under Section 103 have been fully considered and are persuasive.  The rejection of Claim 6 has been withdrawn. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747